                          Case 20-10256-KBO               Doc 197         Filed 02/24/20       Page 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         EARTH FARE, INC., et al.,1                                   )     Case No. 20-10256 (KBO)
                                                                      )
                                    Debtors.                          )     (Jointly Administered)
                                                                      )
                                                                      )     Docket Ref. No. 122
                                                                      )

                  NOTICE OF (I) REVISED PROPOSED BID DEADLINE, AUCTION DATE,
                   AND OTHER SALE-RELATED DEADLINES AND (II) SALE HEARING

                         PLEASE TAKE NOTICE that, on February 14, 2020, the Court entered that
         certain Order (A) Approving De Minimis Asset Sale Procedures; (B) Approving Certain Bidding
         Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice
         Thereof; (C) Authorizing the Debtors to Enter into Asset Purchase Agreements with Stalking
         Horse Bidders; and (D) Scheduling a Hearing on the Approval of the Sale of the Debtors’
         Remaining Assets Free and Clear of All Encumbrances as Well as the Assumption and
         Assignment of Certain Executory Contracts and Unexpired Leases [Docket No. 55] (the
         “Bidding Procedures/De Minimis Asset Sale Order”). The Bidding Procedures/De Minimis
         Asset Sale Order approved, among other things, the implementation of certain Bidding
         Procedures,2 including a sale timeline, for the disposition of Assets with an aggregate selling
         price equal to or greater than $100,000.

                          PLEASE TAKE FURTHER NOTICE that the Debtors have received a
         Qualifying Bid from the landlord at their Kalamazoo, Michigan location, for the Assets located
         in that facility, which Qualifying Bid is accompanied by an agreement to terminate the subject
         lease. The Debtors intend to seek approval of the sale of such Assets by no later than the Sale
         Hearing scheduled for February 27, 2020, at 2:00 p.m. (ET).

                         PLEASE TAKE FURTHER NOTICE that the Debtors, in consultation with the
         Consultation Parties, have extended certain sale-related deadlines for the Assets other than those
         indicated in the prior paragraph, as set forth in the chart attached hereto as Exhibit A.3

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
          All terms not otherwise defined herein shall have the meanings ascribed to them in the Bidding Procedures/De
         Minimis Asset Sale Order (including the Bidding Procedures).
         3
           Pursuant to the Bidding Procedures, the Debtors and their estates reserved the right to, after consultation with the
         Consultation Parties, modify the Bidding Procedures at or prior to the Auction, including, without limitation, to
         extend the deadlines set forth in the Bidding Procedures, and the Bidding Procedures/De Minimis Asset Sale Order
         provided that the Debtors, subject to the terms of the Bidding Procedures/De Minimis Asset Sale Order and the
26054748.3
                          Case 20-10256-KBO              Doc 197        Filed 02/24/20        Page 2 of 4




         Dated: February 24, 2020                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                       /s/ Sean T. Greecher
                                                       Pauline K. Morgan (No. 3650)
                                                       M. Blake Cleary (No. 3614)
                                                       Sean T. Greecher (No. 4484)
                                                       Ian J. Bambrick (No. 5455)
                                                       Rodney Square
                                                       1000 North King Street
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253
                                                       EF@ycst.com

                                                       Proposed Counsel to the Debtors and
                                                       Debtors in Possession




         Bidding Procedures, have the right, in consultation with the Consultation Parties, to, among other things, (a) adjourn
         or cancel an Auction and the Sale Hearing and (b) modify the Bidding Procedures consistent with their fiduciary
         duties and bankruptcy law.
26054748.3

                                                                   2
                                            Case 20-10256-KBO      Doc 197    Filed 02/24/20   Page 3 of 4




                                                                     EXHIBIT A

                           Event                                     Original Date                           Modified Date

         Deadline to Serve Additional Assumption       February 14, 2020                         March 3, 2020
         Notices

         Stalking Horse Designation Deadline           February 19, 2020                         March 6, 2020

         Deadline to Serve Stalking Horse Purchaser Within one (1) day of the entry of any order Within one (1) day of the entry of any
         Adequate Assurance Information             approving a Stalking Horse Purchaser         order approving a Stalking Horse
                                                                                                 Purchaser

         Deadline to file proposed Sale Order          February 20, 2020, at 4:00 p.m. (ET)      Two (2) weeks before the Sale Hearing

         Bid Deadline                                  February 21, 2020, at 5:00 p.m. (ET)      March 16, 2020, at 5:00 p.m. (ET)

         Deadline to Object to Additional              February 21, 2020, at 4:00 p.m. (ET)      March 17, 2020, at 4:00 p.m. (ET)
         Assumption Notices

         Deadline to Serve Adequate Assurance          February 22, 2020                         March 17, 2020
         Information

         Deadline to Object to Sale (other than with   February 24, 2020, at 4:00 p.m. (ET)      March 17, 2020, at 4:00 p.m. (ET)
         respect to the conduct of the Auction and
         designation of a Successful Bidder)

         Deadline to Object to Adequate Assurance      February 26, 2020, at 4:00 p.m. (ET)      March 20, 2020, at 4:00 p.m. (ET)
         of Stalking Horse Purchaser

         Auction Commencement                          February 25, 2020, at 10:00 a.m. (ET)     March 23, 2020, at 10:00 a.m. (ET)




26054748.3
                                        Case 20-10256-KBO        Doc 197    Filed 02/24/20     Page 4 of 4




                           Event                                   Original Date                             Modified Date

         Deadline to Object to Conduct of Auction,   At the commencement of the Sale Hearing     At the commencement of the Sale
         Designation of Successful Bidders, and                                                  Hearing
         Adequate Assurance

         Sale Hearing                                February 27, 2020, at 2:00 p.m. (ET)        March 24, 2020, at 1:00 p.m. (ET)




                                                                        2


26054748.3
